Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I and Species I (FIG. 3) in the reply filed on 27 April 2021 is acknowledged. Claims 1, 3, 4, 9 and 10 pertains to elected invention and species. Applicant states claims 10-13 would reads on the elected Species in the response to election filed on 4/29/2021 (see page 7 of Remark). Examiner agrees claim 10 is generic and reads on elected species. However, it is not clear whether claims 11-13 would read on elected species based on Applicant’s specification support.
The elected Species I as shown in FIG. 3 pertains to a single polycyrstalline layer 30 that is formed to be deeper under the device region 18 and shallower under the STI 16 (see page 3 of restriction mailed on 4/26/2021).  In an interview, Applicant's representative explains FIG. 3 along with specification description in paragraphs [0023] and [0035] would provide support for a modified embodiment wherein layer 30 in FIG. 3 is adjusted to be coextensive with the bottom of the STI 16 (para [0023]) and region 56 shown in FIG. 7 would be additionally provided above the angled incline region of layer 30 between region 32 and region 34 shown in FIG. 3. However, Examiner maintain the position that specification support for such modification is not explicitly. Furthermore, even if such modifications are applied as argued, there is no clear support to provide a region 56 above the incline of layer 30 such that the region 56 (or a portion thereof) is between the bottom of STI 16 and top surface of the substrate as required in claim 11. See attached interview summary for details. 
Therefore, claims 11-13 are tentatively rejoined for examination pending evidence of support for such combination of features that would overcome the objections to drawings and associated § 112 rejections detailed below. 
s 2, 5-8 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a region of polycrystalline semiconductor material arranged proximate to the corner between the first interface and the second interface, the region of polycrystalline semiconductor material positioned between the first interface and the top surface of the semiconductor substrate" as recited in claim 11 
in combination with claim 1 reciting 
“a first polycrystalline layer … including a first section … and a second section …, and the first section …  located at a different depth … than the second section”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See attached interview summary for details.
More specifically, Applicant’s FIGs. 3 and 5 show embodiments where a first polycrystalline layer 30 has sections 32 and 34 at different depth (as recited in claim 1), while FIG. 7 shows an embodiment where “a region of polycrystalline semiconductor material” 56 is “proximate to the corner” of the STI 16 and positioned between the first interface 17 and the top surface of the semiconductor substrate (as recited in claim 11). However, the drawings fail to show the essential structural relationship of how these features may be combined together in a single device embodiment as support by the original disclosure.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 reciting “a region of polycrystalline semiconductor material arranged proximate to the corner between the first interface and the second interface, the region of polycrystalline semiconductor material positioned between the first interface and the top surface of the semiconductor substrate" is not shown in the drawing or described in details in the specification as explained above. When the subject matter is not shown in the drawing or described in the description, the words of the original claim must sufficiently describe the invention so that one of ordinary skill in the art would recognize that the inventor had possession of the full scope of the claimed invention. If the claim does not provide its own description in this case, the claim should be rejected under 35 U.S.C. 112(a) as failing to be supported by an adequate written description. See MPEP 608.01(I)
In the instance case, the words of original claim 11 as originally presented does not provide sufficient description to satisfy written description requirement. 
In particular, independent claim 1 reciting “a first polycrystalline layer … including a first section … and a second section …, and the first section … located at a different depth … than the second section” is understood to refer to element 30 as depicted in either FIGs. 3 or 5 where a section 34 is formed at a different depth than a section 32. 
The specification briefly describe, in relationship to FIG. 2, the implantation energy may be adjusted so that the section 32 may be coextensive with the bottom of the STI 16 (¶ 23). 
The specification then proceed to separately describe FIG. 7 as having regions 56 located above section 54 of a second polycrystalline layer 50, wherein regions 56 are formed proximate to the corners of the STI 16 and extend vertically upward from the lower corner of the STI 16 (¶ 34). The specification subsequently broadly states when “only polycrystalline layer 30 is formed … the regions 56 … may be formed in association with the formation of the polycrystalline layer 30”, absent details of the “association”. 
For arguments sake, FIG. 3 and FIG. 5 are annotated and depicted below showing when section 32 of the layer 30 is adjusted to be coextensive with the bottom of the STI 16. 

    PNG
    media_image1.png
    428
    1298
    media_image1.png
    Greyscale

In the scenario that claim 1 is to be interpreted to read on the elected species as shown in FIG. 3, it is unclear how “region 56” would be formed above the section 34 such that it is “positioned between the first interface and the top surface of the semiconductor substrate” as required in claim 11. As best understood, it appears that “region 56” would reside along the incline of layer 30 between section 32 and section 34. Neither the specification nor the drawing provide adequate description on how would such “region 56” be formed by a “single implantation” as described by applicant, such that the region 56 or at least a portion of it extends above the bottom corner of the STI 16. There is no clear indication that such “region” 56 would necessarily be above the corner of the STI 16. Rather, it appears such “region” 56 would in fact be positioned below the corner of the STI 16 along the incline of layer 30. Therefore, claim 11 as interpreted in light of FIG. 3 lacks adequate written description.
Alternatively, in the scenario that claim 1 is to be interpreted to read on the non-elected species as shown in FIG. 5, it is unclear how “region 56” would be formed to be “proximate to the corner” as required in claim 11. As best understood, it appear that “region 56” would be positioned above the incline and thus also disposed above and away from the lower corners of the STI, thus not satisfying “proximate to the lower corner” in a manner that is consistent with the description in the specification. Therefore, claim 11 as interpreted in light of FIG. 5 lacks adequate written description.
Therefore, claim 11 in combination with features of the first polycrystalline layer recited in claim 1 lack adequate written description since neither the claim language along nor the drawing or specification provide sufficient description of the combined subject matter in a manner that would be recognized by one of ordinary skill in the art that the inventor had possession of the full scope of the claimed invention. 
Other claims are rejected for depending on a rejected claim.

For examination purposes, the claimed “region” in claim 11, as best understood, is not limited to “the polycrystalline semiconductor material”. Rather, the “region” is best understood to encompass any “region” that contains or comprises polycrystalline semiconductor material. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 reciting “a region of polycrystalline semiconductor material” renders the claim indefinite because it is unclear how the “region of polycrystalline semiconductor material” is related to the “first polycrystalline layer” recited in claim 1 that has a first section and a second section at different depths. It is unclear if the “region of polycrystalline semiconductor material” is part of the first polycrystalline layer or is a separate component. Furthermore, it is not clear if the “region of polycrystalline material” requires the same material or the same property as the “first polycrystalline layer”. Applicant’s originally filed disclosure does not provide a clear description of a device embodiment that contains the structural relationship of the “region of polycrystalline semiconductor material” and the “first polycrystalline layer” as recited in claims 1 and 11.
Claim 11 reciting “a region of polycrystalline semiconductor material arranged proximate to the corner between the first interface and the second interface” renders the claim indefinite because it is unclear what is “between the first interface and the second interface”. Is it the “region” that is between the first interface and the second interface or it is the “corner” that is between the first interface and the second interface? It is unclear how the “region of polycrystalline semiconductor material” is construed to be located between the first interface 17 (bottom of the STI) and the second interface 15 (between the STI and the device region). Therefore, as best understood, the corner is what is intended to be “between the first interface and the second interface”. Claim should be amended to provide clarity. 
Other claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adusumilli et al. US 2020/0176589 A1 (Adusumilli).

    PNG
    media_image2.png
    390
    726
    media_image2.png
    Greyscale

In re claim 1, Adusumilli discloses (e.g. FIG. 7) a structure comprising: 
a semiconductor substrate 10 including a top surface 12, the semiconductor substrate 10 containing single-crystal semiconductor material (¶ 12); 
a plurality of shallow trench isolation regions 40 extending from the top surface 12 of the semiconductor substrate 10 into the semiconductor substrate 10, the shallow trench isolation regions 40 positioned to surround an active device region (region within STI 40) of the semiconductor substrate 10; and 
a first polycrystalline layer 20+42 (¶ 18,32) in the semiconductor substrate 10, the first polycrystalline layer 20+42 including a first section 20 beneath the active device region and a second section 20+42 (portions of 20 and 42 under STI 40) beneath the plurality of shallow trench isolation regions 40, and the first section 20 of the first polycrystalline layer located at a different depth relative to the top surface 12 of the semiconductor substrate 10 than the second section 20+42 of the first polycrystalline layer (the section 42 under the STI 40 is shallower than the section of polycrystalline layer 20 under the device region).

In re claim 3, Adusumilli discloses (e.g. FIG. 7) the first section 20 (portion surrounded by STI 40) of the first polycrystalline layer is located in a first plane at a first depth relative to the top surface 12 of the semiconductor substrate 10, the second section 20+42 (portions under STI 40) of the first polycrystalline layer is located in a second plane at a second depth relative to the top surface of the semiconductor substrate 10, and the second depth is less than the first depth (the section 42 under the STI 40 is shallower than the section of polycrystalline layer 20 under the device region).

In re claim 4, Adusumilli discloses (e.g. FIG. 7) the first section 20 (portion surrounded by STI 40) and the second section 20+42 (under STI 40) of the first polycrystalline layer are continuous.

In re claim 9, Adusumilli discloses (e.g. FIGs. 5 & 7, ¶ 33) a field-effect transistor 30 including a gate structure 32+34 arranged over the active device region and a source/drain region 36 arranged in the active device region.

In re claim 10, Adusumilli discloses (e.g. FIGs. 6-7) the shallow trench isolation regions 40 have a first interface 41 with a portion of the semiconductor substrate beneath the shallow trench isolation regions 40 and a second interface (sidewall 43 labeled in FIG. 6) with the active device region, the first interface 41 and the second interface 43 converge at a corner, and the first section 20 (surrounded by STI 40) and the second section (20+42 under STI 40) of the first polycrystalline layer converge in alignment with the second interface 43 (section 42 self-aligned with sidewall of STI 40, ¶ 32).

In re claim 11, as best understood, Adusumilli discloses (e.g. see FIG. 7 below) a region of polycrystalline semiconductor material (see a region as highlighted in FIG. 7 below; as best understood, such “region” containing polycrystalline material 20,42 satisfies the claimed “region”) arranged “proximate to the corner between the first interface 41 and the second interface” (sidewall 43 of STI 40, see FIG. 6), “the region of polycrystalline semiconductor material (see highlighted region in FIG. 7 below) positioned between the first interface 41 and the top surface of the semiconductor substrate 12” (at least a portion of the highlighted region is between 41 and 12).

    PNG
    media_image3.png
    390
    726
    media_image3.png
    Greyscale

In re claim 12, Adusumilli discloses (see annotated FIG. 7 above) “the region of polycrystalline semiconductor material” (see highlighted region in FIG. 7 above) is angled at an acute angle relative to the second interface (sidewall 43 of STI 40, see FIG. 6).

In re claim 13, Adusumilli discloses (e.g. see annotated FIG. 7 above) “the region of polycrystalline semiconductor material (see highlighted region in FIG. 7 above) is positioned in the active device region”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,455,903 B1 teaches (FIG. 8) inert ion implantation region 24 for adjusting threshold voltage. 
US 2015/0187942 A1 teaches (FIGs. 8(a) or 8(b)) forming polycrystalline silicon region 190 in stress layer 120.
EP 1365447 A2 teaches (FIG. 2) device with faults 9 under STI 11 and faults 5 under device region 2.
US 2002/0115268 A1 teaches (FIGs. 3A-3D) teaches oxygen ion injected isolation 140 formed by ion-injection at different depths.
US 2004/0241955 A1 teaches (e.g. FIG. 3C-3D) oxygen implant at different depth to form isolation region 62 and buried oxide layer 66.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YU CHEN/Primary Examiner, Art Unit 2815